MORROW, P. J.
The offense is unlawfully possessing a still for the manufacture of intoxicating liquor; penalty assessed at confinement in the penitentiary for a period of one year.
Neither statement of facts nor bills of exception are found in the record. We have been referred to no irregularity in the procedure ; nor have we perceived any.
In the motion for new trial there is complaint of the argument of the state’s attorney, but the claim is not verified by bills of except tion.
The judgment is affirmed.